Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 1 of 15




             EXHIBIT B
      Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 2 of 15




From: Larry Coben <LCoben@CobenLaw.com>
Sent: Wednesday, August 1, 2018 11:57 AM
To: Gurbach, Matthew <mgurbach@Beneschlaw.com>
Cc: Rose Riley <RRiley@CobenLaw.com >; Brittany Benton <BBenton@cobenlaw.com>; JoAnn Niemi
<JNiemi@CobenLaw.com>; Alexander Lacroix <ALaCroix@Jshfirm.com >; JEREMY JOHNSON
<iiohnson@JSHFIRM .com>; Ramm, Brian N.<BRamm@beneschlaw.com>
Subject: RE: Thompson v. Polaris


Matthew,

I just read your email dated today. I don't think I need to respond word for word to
your comments-it really doesn't accomplish a thing. Instead, we will do our very
best to respond to your further requests for information-and I will send you Dr.
Benda's brief addendum as soon as I get it. As to Mr. Uhl, I'm really unsure about
your complaint about referenced documents recently produced. What was sent to
your office were two power points that simply duplicated portions of Polaris'
records and photographs taken by your experts and ARC CA (that you have had for
months). All of these materials were in Mr. Uhl' s file but not in a power point
when the file was sent to your office. And, as best I can tell, your partner, Brian
Ramm did not seem perplexed at all and took a very complete deposition.

In your email, you asked if we expect any other changes from our experts. The
answer is our experts' opinions will not change. However, to be fair to you, our
experts-who have not been deposed yet (Manning and Cantor)--continue to
review your experts' work and they may provide further comments. To that end,
we will supplement their files to the extent that any additional information is
generated.

Finally, my messages to you were not intended to create any artificial deadlines to
affect your ability to respond to the issues discussed regarding Drs. Fried and
Benda. However, we will need to comply with the Court's scheduling Order and its
standing order on the process required to have discovery disputes resolved by the
Court.

I look forward to speaking with you.



 Larry E. Coben
 Trial Lawyer
 Anapol Weiss
 8700 E Vista Bonita Drive
       Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 3 of 15




  Suite 268
   lcoben@anapolweiss.com
  480.515.4745 (0)
  480.620.2747 (C)
        *           *             *
        130 N.    18th   Street
        Suite 1600
        Philadelphia, PA 19103
        215.790.4587


                             Larry E. Coben




            •HE
                    Best LaWiers~
                  WOR L. O ' S        P REMl;R   G l..I DE

              2018: Product lhbility ;md ~rsoo;iJ Injury
                              Litig~tion


                                                                    ARIZONA

        "Injustice anywhere is a threat to justice everywhere"
         Dr. Martin Luther King, Jr.




From: Gurbach, Matthew <mgurbach@Beneschlaw.com >
Sent: Wednesday, August 01, 2018 6:32 AM
To: Larry Coben <LCoben@CobenLaw.com>
Cc: Rose Riley <RRiley@CobenLaw.com >; Brittany Benton <BBenton@cobenlaw.com >; JoAnn Niemi
<J Niemi@CobenLaw.com>; Alexander Lacroix <ALaCroix@Jshfirm.com>; JEREMY JOHNSON
<jjohnson@JSHFIRM.com>; Ramm, Brian N. <BRamm@beneschlaw.com>; Gurbach, Matthew
<mgurbach@Beneschlaw.com >
Subject: RE: Thompson v. Polaris




Dear Larry,

I write in reply to your emails of July 29th and 30th, 2018. As well, I write further to my
correspondence of July 27th and 30, 2018.

Guy Fried, M.D. is a medical expert that you retained in this case. He published his report on
August 29, 2017. We then deposed him on July 11, 2018. Until that time, he had remained silent
with respect to Plaintiff Michael Thompson's medical bills

After his deposition had been completed your office sent me a letter indicating it was Polaris that
had failed to question him with respect to Plaintiff's medical bills and that he would opine on them
at trial. Polaris then made clear that he had not previously included these in his report and that
       Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 4 of 15




they were not on notice that it would be among his opinions. Now, less than 48 hours ago, you
have provided me with a supplemental report and are insisting that Polaris immediately decide
whether it will object. If any immediacy exists, Polaris did not create it as Plaintiff had months
and months to address this topic. Neither I nor my client have had time to fully review and
consider the addendum that you sent late on Monday night (it is Wednesday).

On July 19, 201 8, Plaintiff sought to substantively modify the testimony and/or opinions of Brian
J. Benda. Again, Plaintiffs made the request long after Dr. Benda promulgated his report on April
13, 2018 and his deposition on June 28, 2018. You have not provided us with an actual amended
report authored by Dr. Benda, but rather your description of what he would now like to conclude
(which is different from his previous conclusions). Again, neither I nor my client have had time
to fully review and consider this issue.

Finally, on the literal eve of Bill Uhl's (another of Plaintiffs identified experts) deposition, you
sent documents " .. . that were inadvertently omitted from [his] file. " Those were records that
should have been produced long before his testimony. Additionally, when your office did finally
produce them, it was well-aware that counsel for Polaris was travelling from Cleveland, Ohio to
Phoenix, Arizona to depose Mr. Uhl.

Against this backdrop, you tell me that we must make decisions with respect to whether to permit
these amendments now. Polaris has been reasonable thus far in scheduling depositions in the
overall litigation ofthis matter. And it will continue to do so. However, it deserves adequate time
to consider the requests that you are making.

My partner, Brian Ramm, as you are aware deposed Dr. Uhl yesterday. I am travelling on other
and personal matters and am out of the office. I absolutely agree that we should discuss this via
telephone. However, I am not able to do so on the narrow timetable that you have provided. I am
not able to talk August 1, 2018. I will promptly get you additional dates when we can discuss
these matters via telephone.

I am hopeful that we will be able to reach a resolution. I submit that taking these matters to the
Court would be a premature and unfortunate waste of judicial resources and our respective clients'
time and money.

I will get you meet and confer times promptly. In the meantime, please confirm that Dr. Fried will
have no further supplemental reports. Also, does Dr. Benda intend to commit his substantive
changed opinions to writing? Finally, are there any other similar changes that we can expect with
respect to any other of Plaintiffs' experts? It makes sense for us to deal with them all at one time,
if possible.

Thank you, Larry.




Matthew Gurbach
          Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 5 of 15




Partner
Litigation
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Ph: 216.363.4413
www.beneschlaw.com


Confidentiality Notice to Incorrect Addressee: beneschlaw.com/confidentialitynotice
From: Larry Coben <LCoben@CobenLaw.com>
Sent: Tuesday, July 31, 2018 1:18 PM
To: Gurbach, Matthew <mgurbach@Beneschlaw.com>
Cc: Rose Riley <RRiley@CobenLaw.com >; Brittany Benton <BBenton@cobenlaw.com>; JoAnn Niemi
<JNiemi@CobenLaw.com>; Alexander LaCroix <ALaCroix@Jshfirm.com >; JEREMY JOHNSON
<jjohnson@JSHFIRM.com>; Ramm, Brian N.< BRamm@beneschlaw.com>
Subject: Re: Thompson v. Polaris

Matthew, I'd appreciate hearing from you today or tomorrow (by phone as required by the Court)
regarding the issues we have discussed by letter and email concerning Drs. Fried and Benda. Thanks.

Larry E. Coben
Trial Lawyer
Anapol Weiss
8700 E. Vista Bonita Drive, Suite 268
Scottsdale, AZ 85255
Lcoben@anapolweiss.com
Lcoben@cobenlaw.com
www.anapolschwartz.com
1-480-515-4745 (Arizona)
1-215-790-4587 (Pennsylvania)
1-480-620-2747 (cell phone)



Realists see things as they are now and ask why? The visionary imagines what could be
and asks why not? The genius of the visionary is to make dreams come true. (Borrowing
from Robert Kennedy)




On Jul 30, 2018, at 1:19 PM, Larry Coben <LCoben@CobenLaw.com> wrote:

Dear Mr. Gurbach,
      Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 6 of 15




Thanks for your letter response (July 30, 2018) to our communications regarding
Dr. Fried and Dr. Benda. As you must know, we are obliged to communicate by
phone or in person on any discovery dispute before we can bring this matter to
the Court's attention-which I believe we must do before August 7, 2018. Your
letter does not, in my view, satisfy that obligation.

I thought my letter was quite clear that Dr. Fried's supplemental disclosure will
only relate to the necessity and reasonableness of the past medical bills. [It does
seem a bit odd that you point out that we had every opportunity to ask Dr. Fried
about this topic since that is something we would do at trial and not at deposition.]
In any event, we will send you Dr. Fried's supplemental information today or
tomorrow. If you plan to object even after you have this supplemental statement in
hand, we will need to speak about this matter so that we can prepare our letter
report to the Court. And, finally, we will also need to address the issue I've
previously written to you about Dr. Benda-which I do not view as a "remedial"
topic-before August 7th.

Thanks.


  Larry E. Coben
 Trial Lawyer
 Anapol Weiss
 8700 E Vista Bonita Drive
 Suite 268
  lcoben@anapolweiss.com
 480.515.4745 (O)
 480.620.2747 (C)
       *        *       *
       130 N. 18th Street
       Suite 1600
       Philadelphia, PA 19103
       215. 790.4587




                                     T it £
                                    NATIONAL
                                    TRIAL   LAWYE RS
                                       ror 100 HUAl \ Lil\
       <image008.png>
                                                                ARIZONA

       "Injustice anywhere is a threat to justice everywhere"
       Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 7 of 15




         Dr. Martin Luther King, Jr.




From: Gurbach, Matthew <mgurbach@Beneschlaw.com>
Sent: Monday, July 30, 2018 12:35 PM
To: Larry Coben <LCoben@CobenLaw.com>
Cc: Rose Riley <RRiley@CobenLaw.com>; Brittany Benton <BBenton@cobenlaw.com>; JoAnn Niemi
<JNiemi@CobenLaw.com>; Alexander Lacroix <ALaCroix@Jshfirm.com >; JEREMY JOHNSON
<iiohnson@JSHFIRM.com>; Gurbach, Matthew <mgurbach@Beneschlaw.com>; Ramm, Brian N.
<BRamm@beneschlaw.com>
Subject: RE: Thompson v. Polaris




Attached please find a letter regarding the above case.



Matthew Gurbach
Partner
Litigation
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Ph: 216.363.4413
Cell: 330.423.7573
Fax: 216.363.4588
Email: mgurbach@beneschlaw.com
www. benesch law .com



      enesch
From: Larry Coben <LCoben@CobenLaw.com>
Sent: Saturday, July 28, 2018 12:44 PM
To: Gurbach, Matthew <mgurbach@Beneschlaw.com>
Cc: Rose Riley <RRiley@CobenLaw.com >; Brittany Benton <BBenton@cobenlaw.com>; JoAnn Niemi
<JNiemi @CobenLaw.com>
Subject: Thompson v. Polaris

Enclosed please find a letter regarding the above case.


  Larry E. Coben
  Trial Lawyer
  Anapol Weiss
  8700 E Vista Bonita Drive
  Suite 268
          Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 8 of 15




   lcoben@anapolweiss.com
  480.515.4745 {O)
  480.620.2747 (C)
           *            *              *
           130 N.     18th   Street
           Suite 1600
           Philadelphia, PA 19103
           215.790.4587


                                  Lorry E.   Cob~rr




               ·w57
                        Best Lawyers
                         OR L. 0 ' '       R'HIER      Gli   Oli

                  2011: Product   ~bility   ilnd P~oonM lnjuy
                                   Utipllon
                                                                             <image003. png>
                                                                                           ARIZONA

           "Injustice anywhere is a threat to justice everywhere"
            Dr. Martin Luther King, Jr.




Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice
     Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 9 of 15



   enesch
                                                                                    Matthew D. Gurbach
                                                                            200 Public Square, Suite 2300
                                                                             Cleveland, Ohio 44114-2378
                                                                               Direct Dial: 216.363.4413
                                                                                      Fax: 216.363.4588
                                                                             mgurbach@beneschlaw.com




                                                   July 30, 2018



VIA EMAIL

Larry E. Cohen
Jo Ann Niemi
ANAPOL WEISS
One Logan Square
130 N. 18th Street, Suite 1600
Philadelphia, PA 19103


       Re:      Michael Thompson, et al. v. Polaris Industries, Inc., et al. ,
                United States District Court, District of Arizona
                Case No. 2:16-cv-02868-PHX-DJH

Dear Counsel:

       I offer this singular reply to the two letters that you transmitted to me on July 28, 2018.
You write, Mr. Cohen, that my July 27, 2018 correspondence declines your " ... request to
supplement Dr. Fried's disclosure." This statement is not accurate. Ms. Niemi's July 12, 2018
correspondence was the first letter on this subject and did not seek leave to modify,
"supplement," change or alter Dr. Fried's report. Rather, her correspondence was a declaration
regarding the nature of Dr. Fried's disclosure, opinions, and testimony that Defendants rejected.

        Now, contrary to the statements made in their first letter, Plaintiffs seek Defendants'
consent to allow Dr. Fried to "supplement" his report. However, Plaintiffs make that request
without providing the actual content of the proposed "supplementation" that Dr. Fried
contemplates. Your description of the "supplementation'' does not provide Defendants with
enough information to make an informed decision on this issue (or whether to permit his second
deposition). Defendants deserve to know exactly what Dr. Fried now thinks about the case.
This is especially true given Dr. Fried's demonstrated propensity to stray from the narrow
bounds of his training, experience, and education.

        Defendants reserve the right to make a decision with respect to Dr. Fried's
''supplementation" and/or modification of his report until such time as they have an opportunity
to actually see it. That includes making a determination with respect to re-opening his deposition
testimony (which would be done at Plaintiffs' expense). You had every opportunity to question
him about medical bills during his first deposition. The Federal Rules require a party to obtain
leave of court if the party wants to depose a person a second time. Fed.R.Civ.P. 30(a)(2)(ii).
And, until Defendants see his "supplemental" report, court intervention is premature.



                                        www.beneschlaw.com
    Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 10 of 15

Larry E. Cohen
Jo Ann Niemi
July 30, 2018
Page2
       We are presently reviewing your request to remediate Dr. Benda's report and testimony
and will revert to you promptly on that topic.

        I agree that the parties have been cooperating to schedule depositions. This is a trend
that I expect (and hope) will continue. Having witnesses spread throughout the country and
multiple lawyers on this matter necessitates give-and-take to timely schedule the depositions.
However, that is an issue that is distinct from Dr. Fried's substantive alteration of his expert
opinion months after he published his report (and weeks after his deposition). Expert report
modification, however, is a different inquiry and Defendants will await specificity regarding
whatever changes Dr. Fried intends to make to his opinions. It is not fair for Plaintiffs to require
that Defendants take a position on this matter "sight unseen."

                                                 Very truly yours,

                                                 BENESCH, FRIEDLANDER,
                                                  COPLAN & ARONOFF LLP

                                                 Isl Matthew D. Gurbach

                                                 Matthew D. Gurbach
    Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 11 of 15




                            A NAPO LWEISS
                            8700 E. Vista Bonita Drive - SUlte 268 - Scottsdale, Arizona 85255
                                       Phone (480) 515-4745 - Fax (480) 515-4744

  Lany E. Goben, Esquire*                                                                             Jo Ann Niemi, Esquire
  lcoben@anapolweiss.com                                                                         jnleml@anapolwelss.com
  *Managing Partner

                                                   July 28, 2018



 VIA ELECTROXIC J\'IAIL/(mgurbarh@Bt'nt'srhlaw .rom)
 Matthew Gurbach. Esquire
 BENESCH. FRIEDLANDER. COPLAN & ARONOFF LLP
 200 Public Square. Suite 2300
 Cleveland. Ohio 44114

          Re:        T/10111pso11   l'.   Polaris I11d11stries l11c., et. al.

 Dear Mr. Gurbach.
         Today, JoAnn Niemi sent you a letter regarding your July 27th letter declining our request
to supplement Dr. Fried's disclosure. I write to elaborate upon our position and the current status
of this case.

        As you know, all depositions of experts were to be completed by August 7, 2018.
However, because your Firm only entered its appearance within the past several weeks, we
agreed to informally extend the dates to complete these depositions. [And, in fact, did not object
to your office taking expert depositions before formally replacing Bowman and Brooke as
counsel for the defendant.] This agreement included changing around a few dates for our
expert' s depositions to accommodate your schedule.
       You have now taken some but not all of our experts' depositions and others are scheduled
beyond the Court's scheduling deadline. A day or two after you took the depositions of two of
our experts (Dr. Benda and Dr. Fried), we wrote to you to alert you to the fact that a few
opinions were not articulated during their testimony and we offered you an opportunity to re-
depose both of them on these omitted issues (which we described in our letters). On July 27,
2018, you wrote and declined our offer regarding Dr. Fried. It appears to be your position that
you will refuse to extend to us the courtesy of questioning Dr. Fried on one issue-the necessity
and reasonableness of the past medical expenses (despite his articulated opinion in his report that
    Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 12 of 15




Matthew Gurbach, Esquire
July 28, 2018
Page2



the past medical services "have been reasonable and necessary") that was omitted and, to our
chagrin, you ' ve decided to oppose any effort on our part to amend Dr. Fried' s opinion expert
disclosure. We are disappointed.

        We will forward to you a supplemental report of Dr. Fried within the next several days
describing (as we mentioned in our earlier letter) the opinion that Mr. Thompson's past medical
expenses were necessary and reasonable.

        As you know from a review of the Court' s Orders in this case, the Court has instructed
that:

        6.      Dis.cove1y Di putes. The parties shall not file \Vritten discovery motions
without leaYe of Court. If a discovery dispute arises and cannot be resolved despite
sincere effo1ts to resolve the matter through personal consultation (in person or by
telephone). the parties shall jointly file ( 1) a brief written smmnary of the dispute. not to
exceed t\\10 pages. with explanation of the position taken by each party and (2) a joint
written certification that the com1sel or the parties have attempted to resoh·e the matter
through personal consultation and sincere effort as required by LRCiv 7 .2(j) and have
reached an impasse. If the opposing party has refused to personally consult. the party
seeking relief shall describe the efforts made to obtain personal consultation.         Upon
review of the filed written smnmary of the dispute. the Court may set an in-comt hearing
or telephonic conference. order '\Vritten briefing:. or decide the dispute without conference
or briefing. If the Court desires supplemental briefing: prior to a hearing. cotmsel will be
notified by order of the Cotut. Any briefing ordered by the Court shall comply with
LRCiv 7.2(i).
       Absent extraordinary circumstances, the Court will not entertain . .. expert discovery
disputes after the deadline for completion of expert discovery.

         Because the deadline for completing expert discovery is within sight, I'm sending you
this letter to advise you that we will prepare the prescribed letter to the Court before August 7th
in accordance with the above directive. However, we are required to "personally consult" before
sending this letter. Please call me on Monday so that we can in good faith inform the Court of
our efforts and the parties' respective positions as to Dr. Fried and Dr. Benda.
    Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 13 of 15




Matthew Gurbach, Esquire
July 28, 2018
Page 2



                                   Very truly yours,
                                                       0"Jlt1lf)- >111nodb')'Lury E fob..,

                                     Larry E. Coben ;~~~~~="~~!";;!~""'


                                   Larry E. Coben




Cc: JoAnn Niemi, Esquire, et al.
             Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 14 of 15




                                ANAPO LWE ISS
                                   8700 E. Vista Bonita Drive - Suite 268 - Scottsdale, Arizona 85255
                                              Phone (480) 515-4745 - Fax (480) 515-4744

  Larry E. Goben, Esquire*                                                                                       Jo Ann Niemi, Esquire
  lcoben@anapolweiss.com                                                                                     jniemi@anapolweiss.com
  *Managing Partner



                                                             July 19, 2018


       VIA ELECTRONIC MAIL/(mgurbach@Beneschlaw.com)
       Matthew Gurbach, Esquire
       BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
       200 Public Square, Suite 2300
       Cleveland, Ohio 44114

                Re:      Thompson v. Polaris Industries Inc. , et. al.

       Dear Mr. Gurbach,

              To be fair to you and your client, we feel compelled to advise you of a topic and opinion
       that should have been evident from Dr. Benda's Report, but this subject was not fully developed
       during his deposition. To avoid any confusion or surprise at trial, I'm sending this note.

       During his deposition, Dr. Benda opined that Mr. Thompson would not have suffered any serious
       injury if the alternative ROPS was used and either a 5 pt or 6 pt harness was worn. Further, based
       on a question you asked, Dr. Benda, he opined that if either of these harnesses were installed by
       Polaris, even if the ROPS remained as configured in 20 11, it was his opinion that the likelihood
       of suffering quadriplegia would have been significantly reduced. At that juncture in his
       depos ition, you asked if "the injury more likely than not still occurs" if the ROPS is changed but
       the OEM 3 pt belt is used. In response, Dr. Benda advised you that he had not evaluated that
       scenario.

       We believe that this very brief question and answer failed to account for opinions expressed by
       Dr. Benda in his report and that the following passage from Dr. Benda' s report must be
       considered in anticipation of questions and answers we expect to proffer at trial.


       In his Report, Dr. Benda detailed that using the available 3 pt belt system, the inversion
       demonstration showed that there would not be head contact with the "middle transverse roll
       bar". Specifically, Dr. Benda wrote:




One Logan Square 130 North 18th Street Suite 1600. Philadelphia. PA 19103 I 8700 East Vista Bonita Dr. Suite 268. Scottsdale. AZ. 85255
1040 King Highway North Suite 304 Cherry Hill. NJ 08034 I Olde Liberty Square. 4807 Jonestown Road Suite 148. Harrisburg PA 17109
                                                   86              I www.anapolweiss.com
                Case 2:16-cv-02868-DJH Document 130-2 Filed 11/08/18 Page 15 of 15


         MATTHEW GURBACH, ESQUIRE
         Benesch, Friedlander, Coplan & Aronoff LLP
         July 19, 2018
         Page2




 Fi~u re       14. l\Uddle trans\·erse roll bar

The 'urrogatc im -..-,ion tc' t I ~ mon,t ratcd that. whl: 11 the lhture ,,.a, n lated t , m l\ the ~ urr ~ate
hm ard lht' I ;.lf. lh re, tr:.1i n1 ')~lem in the Pl1h1ris RZ R limi t cJ l ody excur.ion :-.tu.:h that there " a'
:-.i~.mitiL·
   ....      <ml dcma11 ·c bct\\t.~n tht' ~u rr 1 ...~a1e·!'- ht*aJ an<l lhb b:.1r( Fi ....~u r · U a-c). 1ih 'll these re~u lt '\.
it j, unlikely 1h:1t. during the ~ubj ~ ·t -r. h. 1r. Thom p,nn ~t u k hi' h--ad on thi' pa11 of the rol I
c-.~ . A' ' uch. he;,1<l im1 act with thb art'<t of the roll cagt' can he mleJ out ""' the c:.m · of !\Ir.
· hom p,on· , I inl.' .111 l pinal ·or<l injurie .


         The surrogate studies conducted by ARCCA show that the head clearance to the middle
         transverse roll bar is very much the same as the distance from the helmeted head to the revised
         position of the aft roll bar in the 2015-2017 Polaris.

         These observations and measurements will be presented to Dr. Benda as a predicate for bio-
         medical opinions regarding the risk of Mr. Thompson suffering a compression/axial load cervical
         fracture in this incident with a 3 Pt restraint and the alternative ROPS.

         Dr. Benda will be asked and he will testify that if the distance to the aft member of the ROPS
         was similar to the middle transverse roll bar, then Mr. Thompson would not have had head
         impact with that portion of the ROPS and, therefore, he would not have suffered serious injury.

         While we believe that further inquiry at his deposition would have obtained this information,
         again to be fair to you, we are willing to make Dr. Benda available for a brief follow-up
         deposition to allow questioning on this topic.

         Please let us know if you'd like to schedule this follow-up deposition.


                                                             Respectfully,

                                                             Isl Larry Cohen

                                                             Larry Cohen


         cc:      Jeremy C. Johnson, Esq. [Via Electronic Mail]
                  Alexander R. LaCroix, Esq. [Via Electronic Mail]
